                Case 1:19-cv-08179-NRB Document 12 Filed 10/28/19 Page 1 of 1

            KL IN ERG
               KAPLAN



                                                                              Writer's E-Mail: RTuchman@kkwc. com
                                                                              Writer's Direct Dial: 212.880.9898


                                                              October 28, 2019

      ViaECF

      Hon. Naomi Reice Buchwald
      Daniel Patrick Moynihan United States Courthouse
      500 Pearl Street, Courtroom 21 A
      New York, New York 10007-1312

              Re:     Deborah Do11oghue v. A mbase Corp.. eta/., No. 19-cv-81 79

      Dear Judge Buchwald:

              I write on behalf of IsZo Capital LP, IsZo Capital Management LP, JsZo Capital GP LLC and
      Brian L. Sheehy, defendants in the above-captioned action (collectively, "JsZo Defendants"), to
      respectfully request a short extension of time for the IsZo Defendants to respond to the Complaint
      filed on September 3, 2019 (Dkt. # 1). The Complaint was served on each of the IsZo Defendants
      between October 8 and 10, 2019. Accordingly, the IsZo Defendants' responses to the Complaint are
      variously due between October 29 and 31, 2019. The lsZo Defendants respectfully request that the
      time for each of the IsZo Defendants to respond to the Complaint be extended through and including
      November 8, 2019. No previous request for this or any similar relief has been made in this action.
      Plaintiff's counsel has consented to this extension which will not affect any scheduled dates in this
      matter.

              Thank you in advance for your consideration.

                                                              Respectfully submitted,
                                                              '- y-z
                                                                   c________
                                                              Robert M. Tuchman

      cc:     Miriam Tauber (via ECF)
              David Warburg (via e-mail)




Kleinberg, Kaplan, Wolff & Cohen, P.C . . 551 Fifth Avenue, New York, NY 10176 . P: 2 12.986.6000 . www.kkwc.com
